Sanders, J.
(dissenting) — Todd Pacific Shipyards Corporation (Todd) and Puget Sound Metal Trades Council (PSMTC) mutually negotiated a replacement collective bargaining agreement (CBA) and agreed to a one-time lump-sum payment to Todd’s employees. Although the payment was calculated by multiplying each employee’s respective hours worked by $.60, unchallenged evidence demonstrated (1) Todd and PSMTC intended the payment to be an incentive to the employees to ratify the proposed CBA (1997 CBA) and (2) the parties expressly acknowledged the payment was not intended to retroactively increase wages.
Notwithstanding, the majority holds this one-time lump-sum payment is in fact a retroactive wage increase and thereby subject to the overtime requirements of the Washington Minimum Wage Act (MWA), chapter 49.46 RCW. As I cannot subscribe to a view which wholly undermines the necessary contractual freedom needed by employers and unions to amicably resolve labor disputes, and because the MWA claim of the plaintiffs13 cannot be resolved without interpreting the pertinent collective bargaining agreements, I dissent.
*869I. Courts May Not Foist a Different Wage Upon an Employment Contract If the Mutually Accepted Wage Is above the Statutory Minimum
The majority holds the MWA overtime requirements apply because the clause at issue “specifically ties the hourly retroactive payment to hours worked.” Majority at 863. Thus, according to the majority, whenever payment is offered as a signing bonus and its method of calculation factors in number of hours previously worked, overtime compensation is statutorily mandated. This rationale excessively broadens the scope of the MWA beyond the statute’s plain language.
A. Statutorily Mandated Overtime Compensation Is Based on Hourly Wage as Negotiated in Employment Contract
The MWA requires employers to pay an employee at least “one and one-half times the regular rate at which he is employed” for every hour that employee works in excess of 40 during any given week. RCW 49.46.130(1) (emphasis added). And while RCW 49.46.130 exempts certain employees14 or types of employment15 from application of this requirement (none of which is at issue here), the “regular rate at which [the employee] is employed” remains the common denominator that must be calculated to ascertain what the qualifying employee is owed for overtime hours worked. Id.
The legislature did not expressly define “regular rate” when it enacted the MWA. See RCW 49.46.010 (defining various terms other than “regular rate”); Inniss v. Tandy Corp., 141 Wn.2d 517, 523, 7 P.3d 807 (2000) (noting the MWA “does not define the term ‘regular rate’ under RCW 49.46.130(1)”). Yet we need not interpret the term blindly. *870The Department of Labor and Industries (DLI) has defined “regular rate” by regulation:
The regular rate of pay shall be the hourly rate at which the employee is being paid, but may not be less than the established minimum wage rate. Employees who are compensated on a salary, commission, piece rate or percentage basis, rather than an hourly wage rate, unless specifically exempt, are entitled to one and one-half times the regular rate of pay for all hours worked in excess of 40 per week. The overtime may be paid at one and one-half times the piecework rate during the overtime period, or the regular rate of pay may be determined by dividing the amount of compensation received per week by the total number of hours worked during that week. The employee is entitled to one and one-half times the regular rate arrived at for all hours worked in excess of 40 per week.
WAC 296-128-550 (emphasis added). While the DLI’s interpretation does not handcuff the judiciary from reaching a different construction, basic rules of statutory construction dictate the agency’s view “is entitled to considerable weight in determining the legislative intention, and the persuasive force of such interpretation is strengthened when the legislature, by its failure to amend or by amending some other particular without repudiating the administrative construction, silently acquiesces in the administrative interpretation.” Bradley v. Dep’t of Labor & Indus., 52 Wn.2d 780, 786-87, 329 P.2d 196 (1958), quoted in Seattle-King County Council of Camp Fire v. Dep’t of Revenue, 105 Wn.2d 55, 66, 711 P.2d 300 (1985), and Hart v. Peoples Nat’l Bank of Wash., 91 Wn.2d 197, 201, 588 P.2d 204 (1978). There is no reason to depart from the DLI’s interpretation.
Under the DLLs definition the “regular rate of pay” generally references an employee’s hourly wage if that is the formula mutually negotiated in an employment contract. Yet the definition also contemplates salary paid employees who are still entitled to statutory overtime benefits, as evidenced by the latter portion of the regulation. See WAC 296-128-550; see also Inniss, 141 Wn.2d at 529. Employers and employees are free to bargain the *871“regular rate at which [the employee] is employed,” RCW 49.46.130, so long as the hourly rate does not fall below the statutory minimum. See WAC 296-128-550. In short, freedom of contract—though slightly limited—remains.
This was precisely the issue in Innis, a case which the majority cites for the proposition “the legislature ‘intended to allow a broad and flexible interpretation of the term [regular rate] so long as the purposes of the Washington Minimum Wage Act are satisfied.’ ” Majority at 861 (quoting Inniss, 141 Wn.2d at 532). But the majority reads the quote out of context. Inniss considered whether Tandy Corporation16 violated the MWA by calculating a store manager’s “regular rate” pursuant to a scale in which the weekly salary fluctuated based on how many hours the manager worked. Innis, 141 Wn.2d at 520-22. We held Tandy Corporation’s definition of “regular rate” was “permissible . . . because the term is subject to a broad and flexible interpretation,” id. at 534, and because the employees’ “compensation exceeded that required under the statutory minimum hourly wage,” id. at 535. Our recognition of the legislature’s intent to permit a “broad and flexible interpretation” of “regular rate” referenced the expansive freedom of employers and employees to mutually determine a wage or salary, so long as such an agreement did not run afoul of the MWA’s purposes. Id. at 534; see also RCW 49.46.005 (stating MWA’s purposes). Inniss did not reference, much less approve, the court’s prerogative to impose its view of any payment offered by an employer as an alteration of a previously established “regular rate of pay.” Quite the contrary, Inniss stands for the proposition that employers and employees may negotiate any “regular rate” that may not be judicially altered so long as that “regular rate” does not sink below the minimum wage required by statute. As a consequence, the method by which certain compensation is calculated is not dispositive of whether or *872not the payment qualifies as the “regular rate of pay.” WAC 296-128-550.
B. Federal Authority Is Not Applicable Where Fair Labor Standards Act Differs from Washington Minimum Wage Act
Because of the DLI’s reasoned interpretation of the term “regular rate” as used by RCW 49.46.130(1), any reliance on Minizza v. Stone Container Corp. Corrugated Container Division East Plant, 842 F.2d 1456 (3d Cir. 1988) or any other federal case interpreting the Fair Labor Standards Act’s (FLSA)17 definition of “regular rate”18 for that matter is inappropriate, notwithstanding both parties’ decision to hinge their arguments on it. See majority at 861-62. Minizza held two lump-sum payments offered by the employer were ratification inducements and therefore properly exempted under 29 U.S.C. § 207(e)(2)19 from augmenting the employee’s regular rate of compensation. Minizza, 842 F.2d at 1460. In dicta the court implied the lump-sum payments might have increased the employee’s regular rate of pay had “the payments . . . been conditioned on a certain number of hours worked or on an amount of services provided.” Id. at 1462. The majority claims this language supports its claim the lump-sum payment at issue in this case qualifies as a retroactive wage increase. Majority at 862. Two reasons belie this analysis.
First, though FLSA cases are helpful when interpreting the MWA, we have consistently noted Washington courts need not walk directly in the federal judiciary’s footsteps as *873the two statutes are not one and the same. See, e.g., Drinkwitz v. Alliant Techsys., 140 Wn.2d 291, 298, 996 P.2d 582 (2000) (“[T]he MWA and FLSA are not identical and we are not bound by such authority.”); Weeks v. Chief of State Patrol, 96 Wn.2d 893, 897, 639 P.2d 732 (1982) (“While we are free to use federal cases which interpret FLSA provisions similar to our own, we are not bound by them.”). This is especially true when the FLSA provision is substantively different from the corresponding section in the MWA. The FLSA expressly defines “regular rate” as “all remuneration for employment paid to, or on behalf of, the employee.” 29 U.S.C. § 207(e). The statute lists numerous exceptions to this definition, see 29 U.S.C.§ 207(e)(l)-(8), but the provided definition is for the most part an all-inclusive classification of an employee’s compensation. Conversely the MWA does not define the term. RCW 49.46.130 enumerates several types of employees and occupations to which overtime benefits are inapplicable. And nothing in the MWA or Washington case law (prior to the Court of Appeals decision below) suggests the legislature intended to adopt the federal definition which includes “all remuneration.” 29 U.S.C. § 207(e). Rather the DLI’s regulatory definition of “regular rate of pay” in WAC 296-128-550 limits the scope of that denominator to an employee’s hourly wage and nothing more, so long as that wage exceeds the statutory minimum. And it is that definition which we must follow.
Second, and more fundamentally, the majority expressly acknowledges its reliance on Minizza is limited to the opinion’s dicta, not the holding. Dictum carries little precedential weight when it originates in Washington courts. Malted Mousse, Inc. v. Steinmetz, 150 Wn.2d 518, 531 & n.9, 79 P.3d 1154 (2003) (abrogating erroneous rule of law from Court of Appeals, noting its origins in dicta). It carries even less weight when it comes from a foreign court construing a different statute. See People v. Axentiou, 598 N.Y.S.2d 928, 930-31, 158 Misc. 2d 19 (N.Y. Sup. Ct. 1993) (refusing to follow dicta in foreign jurisdictions as proposition was not incorporated into New York statute). Minizza *874is inapposite and the majority’s reliance on it is unwarranted.
C. An Employee’s Hourly Wage Is That Amount Paid as Consideration for Services Rendered
Because the employee’s hourly wage is the basis for determining an employee’s “regular rate of pay,” it is helpful to consider how both the MWA and courts define a “wage.” The MWA defines “[w]age” as “compensation due to an employee by reason of employment." RCW 49.46.010(2) (emphasis added). Though no Washington court has considered whether a ratification inducement such as this alters the employee’s “regular rate” of pay, RCW 49.46.130(1), courts have looked to both the purpose of the compensation and regularity with which it is given to determine whether such compensation is or is not a wage.
Byrne v. Courtesy Ford, Inc., 108 Wn. App. 683, 32 P.3d 307 (2001), review denied, 146 Wn.2d 1019 (2002), is instructive. There an employee for an auto dealership won a television in a raffle while purchasing cars on behalf of the dealership at an auction. Id. at 685. When the employee refused to give the television to the dealership, he was terminated. Id. at 686. He successfully sued the dealership for wrongful termination and breach of contract, and was awarded damages which contemplated the television as a lost “wage” under the antikickback statute, chapter 49.52 RCW. Byrne, 108 Wn. App. at 686-87. The Court of Appeals reversed, recognizing a television could be a wage “if an employee were regularly paid in televisions as part of his employment agreement.” Id. at 689. But since there was no evidence to suggest the dealership gave the employee the television as compensation for services rendered, the court held the television was not a wage as a matter of law. Id.
Even more on point is Teamsters, Local 117 v. Northwest Beverages, Inc., 95 Wn. App. 767, 976 P.2d 1262 (1999), which involved a CBA which permitted employees to accumulate sick leave but prohibited them from cashing out any unused leave. Id. at 768. The Court of Appeals held the sick leave did not constitute “ ‘wages due’ ” under RCW *87549.48.010,20 noting the dearth of legislative indication in either RCW 49.48.010 or the MWA that a contingent benefit such as sick leave vested the employees with the right to payment. Id. at 768-69.
What can be gleaned from these authorities is that payment by an employer is not a “wage” unless the employee has a vested right to such payment by sole reason of his or her services rendered to the employer. If some other contingency must occur, i.e., illness, such benefit is not a “wage.”
In sum, it is the employee’s hourly wage (if that is the method of calculating said compensation) that is the determinative multiplier governing what overtime amount is owed when the employee’s hours exceed 40 in a given week. This case then turns on what exactly was the “regular rate at which [Todd’s employees were] employed.” RCW 49.46.130(1). If the lump-sum payment provided by the 1997 CBA did not alter this rate, then Todd’s employees were compensated every penny statutorily mandated under the MWA. Such a determination hinges on an interpretation of the respective collective bargaining agreements and is therefore preempted by federal labor law. But even if federal law did not preempt Hisle’s claim, the hourly rate applicable to Todd’s employees during the pertinent time frame was governed by an entirely separate agreement which remained unmodified by the payment clause at issue. II. Preemption Is Mandated Where Resolution of the Employees’ Claim Is Based on an Interpretation of the Collective Bargaining Agreement
The majority’s erroneous view that use of a per hour formula to induce ratification ipso facto triggers the MWA misinterprets the necessary step of calculating the “regular rate at which [the employee] is employed,” the threshold inquiry for determining how much overtime compensation is owed. See supra pp. 869-70. To answer this inquiry we *876must examine the two pertinent collective bargaining agreements which governed the relationship between Todd and its employees to determine whether the payment clause at issue modified the collective bargaining agreement which governed the wage rates. Such examination, however, is forbidden by federal law.
A. Interpretation of Collective Bargaining Agreement Requires Preemption Pursuant to Federal Policy
Section 301 of the Labor Management Relations Act (LMRA)21 (hereinafter § 301) preempts an employee’s state law claim if resolution of the claim hinges on the court’s interpretation of a CBA. Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 413, 108 S. Ct. 1877, 100 L. Ed. 2d 410 (1988). Preemption in this context means the employee’s claim is governed by the terms of the CBA and must be resolved by resorting to federal rules of law to interpret the CBA, which would generally occur under the CBA’s arbitration procedures. Id. at 404, 411 & n.ll.22 In Lingle the plaintiff brought a retaliatory discharge claim based on Illinois law after the employer terminated her for allegedly filing a false workers’ compensation claim. Id. at 401. In addition to the state law remedy, the CBA which governed the plaintiff’s employment provided a separate remedy for retaliatory discharge. Id. at 402. The Seventh Circuit Court of Appeals held the claim was preempted, but the United States Supreme Court reversed, holding the state law claim was not preempted even though it arose out of the same facts as her claim under the CBA. Id. at 402-03,408-10. The Court held:
[I]f the resolution of a state-law claim depends upon the meaning of a collective-bargaining agreement, the application of state law (which might lead to inconsistent results since there could be as many state-law principles as there are States) is pre-empted and federal labor-law principles — necessarily *877uniform throughout the Nation — must be employed to resolve the dispute.
Id. at 405-06.
In Commodore v. University Mechanical Contractors, Inc., 120 Wn.2d 120, 130-31, 839 P.2d 314 (1992), we first considered the scope of Lingle to hold interpretation of a CBA is not necessary, thereby preventing § 301 preemption, if the Washington right allegedly violated is either a nonnegotiable right or an independent negotiable right. In so doing we reversed a trial court’s dismissal of an employee’s racial discrimination claim, reasoned the employee’s claim based on his statutory right to be free from racial discrimination in the workplace23 “could have been brought in the absence of a CBA.” Id. at 132.24
The majority holds Hisle’s MWA claims are not preempted because it “involve [es] the nonnegotiable state right to overtime.” Majority at 865. This conclusion oversimplifies the case. Certainly any employee is entitled to overtime compensation so long as he or she is not exempted from the overtime requirement. See RCW 49.46.130(2). But simply because a nonnegotiable right is involved does not displace the necessity to interpret the CBA at issue to resolve the claim. Lingle expressly recognized such a scenario:
Petitioner points to the fact that the Illinois right to be free from retaliatory discharge is nonnegotiable and applies to unionized and nonunionized workers alike. While it may be true that most state laws that are not pre-empted by § 301 will grant nonnegotiable rights that are shared by all state workers, we note that neither condition ensures nonpre-emption. It is conceivable that a State could create a remedy that, although *878nonnegotiable, nonetheless turned on the interpretation of a collective-bargaining agreement for its application. Such a remedy would be pre-empted by § 301. Similarly, if a law applied to all state workers but required, at least in certain instances, collective-bargaining agreement interpretation, the application of the law in those instances would be pre-empted.
Lingle, 486 U.S. at 408 n.7.25
This case does not concern whether these employees are entitled to overtime benefits required under RCW 49.46.130(1), as the issue is not whether their employment exempts them from application of the statute’s overtime requirements. See RCW 49.46.130(2). An example of such a case would involve an employee’s MWA lawsuit that queried the court whether or not the employee was a “[seasonal employee!] who [is] employed at concessions and recreational establishments,” RCW 49.46.130(2)(d), or was “exempted pursuant to RCW 49.46.010(5),” RCW 49.46.130(2)(a). Preemption would be completely inappropriate in those cases, as was true in both Lingle and Commodore.
To the contrary Hisle’s claim turns on the critical question of what the mutually negotiated wage was between Todd and Todd’s employees. Determination of this wage turns on an interpretation of the CBA in question, which is illustrated by the majority’s justification in addition to its hourly rate rationale to apply the MWA to this payment. The majority claims the payment is subject to the MWA overtime requirements because the 1997 CBA “makes no indication that the payment is a ratification inducement [and] lists the hourly retroactive payment increases under the heading Wage and Fringe Increase.’ ” Majority at 863 (quoting Clerk’s Papers (CP) at 232). This rationale assumes the parties’ failure to include the precise nomenclature “ratification inducement” signals their intent to in*879crease the “regular rate at which [the employee] is employed.” RCW 49.46.130(1). Moreover the majority assumes the specific location of the clause under the heading “ ‘Wage and Fringe Increase’,” CP at 232, implies contractual intent to alter the employees’ “regular rate,” as if locating the clause under another heading would change the substantive effect of the contractual language. For example, if this clause had appeared under section 3.5, entitled “Seniority,” CP at 214, would this payment apply only to those employees with seniority despite clear language indicating payment should be made to “all non-Washington State Ferry Project employees that were actively employed on the execution date of the contract or had seniority rights as of the execution date of the contract,” CP at 232 (emphasis added)? I doubt it. But regardless of how that question should be answered, the analysis to resolve the inquiry rests on interpreting the provision. This is precisely what § 301 prohibits. Lingle, 486 U.S. at 413.
Because this case does not involve an inquiry into whether Todd’s employees are entitled to overtime—a proposition no one disputes—but instead whether a certain payment modified the determinative factor needed to calculate how much overtime is owed, i.e., “regular rate at which [the employee] is employed,” RCW 49.46.130(1), we are forced to examine and interpret the CBA. Federal law therefore preempts Hisle’s claim.
B. Even Assuming Contract Interpretation Were Appropriate, Hisle’s Wages Were Governed by the Unmodified Previous Collective Bargaining Agreement
Though interpretation of the CBA is forbidden under § 301, the facts of this case demonstrate the regular rate of pay which governed the relationship during the pertinent time frame did not increase.
Prior to execution of the 1997 CBA, the relationship between Todd and its employees was governed by a previously executed and ratified CBA that took effect in 1993 (1993 CBA). The 1993 CBA established standard wages which increased annually and varied according to the *880respective job, as specified in “wage scales” on which the employee’s compensation was based. CP at 34; see also CP at 48 (Schedule A wage scale). For example as of April 1, 1996, a Carpenter Journeyman made $15.25 per hour, an Op Engineer Journeyman made $15.85 per hour, and a Laborer-On Shipboard Work made $14.25 per hour, to name a few. See CP at 48. Wages also increased every three months commensurate with cost of living changes. See CP at 44.
Though the 1993 CBA was set to expire by its terms on July 31, 1996, it was to “continue in full force . . . from and for year to year thereafter, unless either party shall. . . notify the other party in writing of any desire to make changes in or to terminate this Agreement.” CP at 47 (emphasis added). Thus, until the new CBA was executed and took effect, the 1993 CBA between Todd and its employees governed the relationship, rights, and—most importantly—wages.
Negotiations for a replacement CBA commenced in February 1996 but did not finalize until the arbitrator’s order resolving the impasse between Todd and PSTMC, resulting in the execution of the 1997 CBA which by its own terms did not take effect until late November 1997.26 Thus the operative CBA prior to that effective date was the 1993 CBA. To sustain the majority’s position, therefore, one must conclude the one-time payment modified the 1993 CBA and the hourly rates it established.
The basis for this alleged modification of the wage rates as enumerated in the 1993 CBA provides as follows:
Wage and Fringe Increase
Effective 8-1-98 $.61/hour Wage/Fringe
This increase will be applied to all Schedule “A” rates listed above except Firewatch.
Retroactive payments of $.60 for each non-Washington State Ferry Project attendance hour from August 1, 1996 until the execution date of the contract (less applicable employee deduc*881tions) shall be made to all non-Washington State Ferry Project employees that were actively employed on the execution date of the contract or had seniority rights as of the execution date of the contract.
CP at 232 (emphasis added). The only express language alluding to a wage “increase” appears in the header and the first paragraph referencing the “Schedule ‘A’ ” rates. Id. This undoubtedly references the wage schedule immediately preceding the clause at issue, which lists all of the different positions—and the respective wage thereto—an employee could hold while working for Todd.
The ultimate question becomes whether the above quoted provision in the 1997 CBA altered the previously established wages specified in the 1993 CBA. In other words, did the retroactive payment clause cited above increase the wages established under the 1993 CBA by $.60 per hour? For this payment to modify the previous CBA it necessarily would have to apply across the board, meaning every employee whose wages were governed by the 1993 CBA and who worked overtime hours between August 1, 1996 and the execution date of the 1997 CBA would be entitled to overtime compensation, regardless of whether those employees were covered by the 1997 CBA. Yet the record suggests the contrary. There is no indication the 1993 CBA applied selectively to one group of employees (those persons still employed when the new CBA was executed), but not others (those persons covered by the 1993 CBA but no longer employed on the execution date of the replacement CBA). Counsel for Hisle readily conceded this at oral argument, admitting no employee would be entitled to such retroactive payment—even if that employee worked overtime hours after August 1, 1996—unless the employee was still employed at the time the new CBA was executed. The express language of the retroactive payment clause affirms this, as the only employees entitled to such payment had to be “actively employed on the execution date of the contract or had seniority rights as of the execution date of the contract.” CP at 232 (emphasis added).
*882Nevertheless the majority holds this $.60 per hour onetime payment retroactively altered the wages established under the 1993 CBA, despite that agreement’s protection of employees until the new CBA was executed. Thus under the majority’s holding an employee is denied a raise specified in an allegedly modified CBA despite that agreement’s protection of his employment and governance of his “regular rate.” RCW 49.46.130(1). While both he and his colleagues perform the same services during the same hours for the same employer, only his colleagues are enjoying the fruits of an additional $.60 per hour. This result is unacceptable.
The majority’s conclusion is also entirely inconsistent with the facts of this case. The bargaining representatives from both sides of this CBA testified the payment was intended to induce the employees to ratify the proposed CBA, not retroactively increase the employees’ wages. Michael Marsh, Todd’s secretary and general counsel, testified by declaration that:
In addition, as an inducement to convince the employees to ratify the tentative agreement, Todd had agreed to pay a lump sum to eligible employees, calculated by multiplying $.60 by each employee’s non-Washington State Ferry Project “attendance hours” (meaning the hours that the employee was at Todd performing work on something other than one of the Washington State ferries) between August 1, 1996 until the contract was executed.
CP at 15 (emphasis added). The testimony of Robert Scott, representative for PSTMC, corroborated Marsh’s account:
Q. This lump sum payment that was paid upon ratification of the—excuse me, not upon ratification but upon the signing of the 1997 contract, did you feel that that was—when that amount was being negotiated that that was necessary to induce the bargaining unit members to vote to ratify the contradi

A. Yes.

Q. Was that a critical part of your thinking?
A. Yes. Like I said, the holidays were coming and people—yeah.
*883CP at 156 (emphasis added). According to Mr. Scott, the payment was made not only to induce ratification, but it was a term “necessary” to effect ratification. Id. Both representatives expressly rejected the notion the payment was intended to retroactively increase the employees’ wages. See CP at 15-16, 153. Nowhere in the record is any indication to the contrary.
Because the wage rates provided in the 1993 CBA did not increase by $.60 per hour for every employee protected by that agreement, it in no way altered those employees’ “regular rate at which [they were] employed.” RCW 49-.46.130(1). As a matter of law then, the employees were rightfully paid every cent of overtime compensation owed pursuant to the MWA.
CONCLUSION
By holding a ratification inducement retroactively altered the “regular rate at which [the employee] is employed” as a matter of law merely because its method of calculation is tied to hours worked, the majority hinders both employers and unions from reaching creative solutions to resolving labor disputes and potential work stoppages. The majority is correct this court has recognized “Washington’s long and proud history of being a pioneer in the protection of employee rights.” Drinkwitz, 140 Wn.2d at 300; see also majority at 861. Being a pioneer, however, does not divest our duty to interpret the law in a principled manner. The MWA applies to all hourly employees, but it does not by its own terms apply to every form of payment offered by an employer to an employee. This lump-sum payment did not apply universally to every person employed during the relevant time period, which precludes the payment’s effect of altering a previously established wage. Moreover proper resolution of this case necessitates an examination of one CBA’s effect on the other, thereby compelling federal preemption.
While employees have rights undeniably protected by this state’s labor laws, employers also have commensurate *884rights. One of these rights is the freedom to contract with employees and their unions at arm’s length to reach amicable agreements governing the employment relationship. If an added bonus is all that is needed to cajole a group of workers to continue employment under a new CBA rather than walk out and picket, I do not believe the MWA stands as an added hurdle to that agreement merely because the method of calculation factors in the number of hours the employee previously worked. I dissent.
Johnson, Bridge, and Owens, JJ., concur with Sanders, J.
Reconsideration denied January 19, 2005.

 I will refer to the plaintiffs collectively throughout this opinion as “Hisle.”


 E.g., RCW 49.46.010(5), ,130(2)(a) (exempting, inter alia, professionals, persons employed in casual labor in the home, administrators, volunteers for educational institutions or charities); ,130(2)(c) (exempting individuals employed as seamen). This is by no means an exhaustive list. See RCW 49.46.130(2).


 E.g., RCW 49.46.130(2)(h) (exempting certain industries in which federal law provides overtime compensation based on a workweek other than 40 hours).


 Tandy Corporation operated in Washington under the more familiar name Radio Shack. Inniss, 141 Wn.2d at 519.


 Fair Labor Standards Act of 1938, ch. 676, 52 Stat. 1060, codified as amended at 29 U.S.C. § 201.


 29 U.S.C. § 207(e).


 29 U.S.C. § 207(e)(2) exempts the following from inclusion within the federal definition of “regular rate”:
payments made for occasional periods when no work is performed due to vacation, holiday, illness, failure of the employer to provide sufficient work, or other similar cause; reasonable payments for traveling expenses, or other expenses, incurred by an employee in the furtherance of his employer’s interests and properly reimbursable by the employer; and other similar payments to an employee which are not made as compensation for his hours of employment.


 RCW 49.48.010 requires an employer to pay the employee “wages due him on account of his employment... at the end of the established pay period” whenever the worker’s employment is terminated, either voluntarily or involuntarily.


 Labor Management Relations Act of 1947, Pub. Law No. 101, ch. 120, 61 Stat. 136, 156, 301 (1947), codified at 29 U.S.C. § 185.


 The 1997 CBA contained an arbitration clause. See Clerk’s Papers (CP) at 227.


 See RCW 49.60.180(3), .220.


 Commodore also held the employee’s state law claims for defamation, outrage, and tortious interference with a business relationship or expectancy claim were not preempted because each cause of action exists independently of the CBA. See Commodore, 120 Wn.2d at 134 (“a cause of action for defamation exists independently of any CBA”); id. at 137 (“outrage is not preempted because it is not based on the CBA, but in a source of legal duty — Washington tort law — independent of that contract”); id. at 138 (“Washington, too, does not require the existence of an enforceable contract or the breach of one to support an action for tortious interference with a business relationship.”).


 I recognize the quoted portion of Lingle is dictum, notwithstanding my previous criticism of the majority’s reliance on Minizza’s dictum. See supra at 873. The difference is that Lingle’s discussion of § 301 preemption is entirely relevant to this case whereas Minizza’s dictum addressing 29 U.S.C. § 207(e)(2)’s exemption to the federally defined “regular rate” is not relevant. See supra at 873-74.


 Section 31.1 of the 1997 CBA provided, “This agreement shall become effective on November 24, 1997 ....” CP at 231.